Title: To Thomas Jefferson from Francis Walker Gilmer, 6 May 1824
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir.
New York
May 6th 1824
I have received both packets you forwarded. I arrived here this morning at 10 o’clock, and have already taken a birth, on board the Cortes, (Capt. De Cost) which sails on Saturday (the 8th) at 10’ o’clock for Liverpool.Permit me to suggest that if the Bursar has any option in the matter, he would find the Bank of Virginia more prompt and liberal in its dealings than the F.rs.with best wishes for mrs R. and the family—I pray you accept the assurance of my great respect & esteem yours &cF. W. GilmerThe Cortes is a packet